Exhibit 10.3




Loan No. RI0355S01B







STATUSED REVOLVING CREDIT SUPPLEMENT







THIS SUPPLEMENT to the Master Loan Agreement dated March 25, 2008 (the "MLA"),
is entered into as of October 3, 2008 between FARM CREDIT SERVICES OF AMERICA,
FLCA ("Farm Credit") and GPRE SHENANDOAH LLC, Shenandoah, Iowa  (the "Company"),
and amends and restates the Supplement dated October 31, 2007 and numbered
RI0355S01A.




SECTION 1.

The Revolving Credit Facility.  On the terms and conditions set forth in the MLA
and this Supplement, Farm Credit agrees to make loans to the Company during the
period set forth below in an aggregate principal amount not to exceed, at any
one time outstanding, the lesser of $4,300,000.00 (the "Commitment"), or the
“Borrowing Base” (as calculated pursuant to the Borrowing Base Report attached
hereto as Exhibit A).  Within the limits of the Commitment, the Company may
borrow, repay and reborrow.  




SECTION 2.

Purpose.  The purpose of the Commitment is to finance the operating needs of the
Company.




SECTION 3.

Term.  The term of the Commitment shall be from the date hereof, up to and
including December 1, 2009, or such later date as Agent may, in its sole
discretion, authorize in writing.  Notwithstanding the foregoing, the Commitment
shall be renewed for an additional one year renewal term only if, on or before
the last day of the initial term or any renewal term (the "Expiration Date"),
Agent provides to the Company a written notice of renewal for an additional year
(a "Renewal Notice").  If on or before the Expiration Date, Agent grants a
short-term extension of the Commitment, the Commitment shall be renewed for an
additional year only if Agent provides to the Company a Renewal Notice on or
before such extended expiration date.  All annual renewals shall be measured
from, and effective as of, the same day as the Expiration Date in any year.




SECTION 4.

Interest.  The Company agrees to pay interest on the unpaid balance of the
loan(s) in accordance with one or more of the following interest rate options,
as selected by the Company:




(A)

Agent Base Rate.  At a rate per annum equal at all times to the rate of interest
established by Agent from time to time as its Agent Base Rate, which rate is
intended by Agent to be a reference rate and not its lowest rate.  The Agent
Base Rate will change on the date established by Agent as the effective date of
any change therein and Agent agrees to notify the Company of any such change.




(B)

Quoted Rate.  At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that:  (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.








--------------------------------------------------------------------------------

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms hereof.
 Notwithstanding the foregoing, rates may not be fixed for periods expiring
after the maturity date of the loans.  All elections provided for herein shall
be made telephonically or in writing and must be received by 12:00 Noon
Company's local time.  Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent  shall require in a written notice to the
Company.




SECTION 5.

Promissory Note.  The Company promises to repay the unpaid principal balance of
the loans on the last day of the term of the Commitment.  In addition to the
above, the Company promises to pay interest on the unpaid principal balance of
the loans at the times and in accordance with the provisions set forth in
Section 4 hereof.  This note replaces and supersedes, but does not constitute
payment of the indebtedness evidenced by, the promissory note set forth in the
Supplement being amended and restated hereby.




SECTION 6.

Borrowing Base Reports, Etc.  The Company agrees to furnish a Borrowing Base
Report to Agent at such times or intervals as Agent may from time to time
request.  Until receipt of such a request, the Company agrees to furnish a
Borrowing Base Report to Agent within 30 days after each month end calculating
the Borrowing Base as of the last day of the month for which the Report is being
furnished.  However, if no balance is outstanding hereunder on the last day of
such month, then no Report need be furnished.  Regardless of the frequency of
the reporting, if at any time the amount outstanding under the Commitment
exceeds the Borrowing Base, the Company shall immediately notify Agent and repay
so much of the loans as is necessary to reduce the amount outstanding under the
Commitment to the limits of the Borrowing Base.  




SECTION 7.

Letters of Credit.  If agreeable to Agent in its sole discretion in each
instance, in addition to loans, the Company may utilize the Commitment to open
irrevocable letters of credit for its account.  Each letter of credit will be
issued within a reasonable period of time after Agent’s receipt of a duly
completed and executed copy of Agent’s then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder.
 Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
 Each letter of credit must be in form and content acceptable to Agent and must
expire no later than the maturity date of the Commitment.  Notwithstanding the
foregoing or any other provision hereof, the maximum amount capable of being
drawn under each letter of credit must be statused against the Borrowing Base in
the same manner as if it were a loan, and in the event that (after repaying all
loans) the maximum amount capable of being drawn under the letters of credit
exceeds the Borrowing Base, then the Company shall immediately notify Agent and
pay to Agent (to be held as cash collateral) an amount equal to such excess.




SECTION 8.

Security.  The Company's obligations hereunder and, to the extent related
hereto, the MLA, shall be secured as provided in the Security Section of the
MLA, including without limitation as a future advance under any existing
mortgage or deed of trust.








2







--------------------------------------------------------------------------------

SECTION 9.

Commitment Fee.  In consideration of the Commitment, the Company agrees to pay
to Agent a commitment fee on the average daily unused portion of the Commitment
at the rate of 3/8 of 1% per annum (calculated on a 360 day basis), payable
monthly in arrears by the 20th day following each month.  Such fee shall be
payable for each month (or portion thereof) occurring during the original or any
extended term of the Commitment.  For purposes of calculating the commitment fee
only, the "Commitment" shall mean the dollar amount specified in Section 1
hereof, irrespective of the Borrowing Base.




SECTION 10.

Amendment Fee.  In consideration of the amendment, the Company agrees to pay to
Agent on the execution hereof a fee in the amount of $25,000.00.







IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.










   FARM CREDIT SERVICES

   OF AMERICA, FLCA

   GPRE SHENANDOAH LLC

 

 

By:

/s/ Kathryn Frahm

By:

/s/ Wayne B. Hoovestol

 

 

Title:

Vice President - Credit

Title:

Chief Executive Officer








3





